Citation Nr: 0723663	
Decision Date: 08/01/07    Archive Date: 08/15/07

DOCKET NO.  04-28 475A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an effective date prior to March 19, 2003 for 
the award of dependency and indemnity compensation (DIC) 
benefits.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is the surviving spouse of a veteran who served 
on active duty from August 1948 to May 1952.  This matter is 
before the Board of Veterans' Appeals (Board) on appeal from 
a June 2003 rating decision of the San Diego, California 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

The veteran died in December 1964; the first communication 
from the appellant evidencing intent to file for DIC benefits 
based on the cause of his death being related to his service 
was received on March 19, 2003.  


CONCLUSION OF LAW

An effective date prior to March 19, 2003 for the award of 
DIC benefits is not warranted.  38 U.S.C.A. §§ 5101, 5107, 
5110 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.1, 3.151, 
3.155, 3.400 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

As the rating decision on appeal granted DIC benefits and an 
effective date for the award, statutory notice had served its 
purpose, and its application was no longer required.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A July 
2004 statement of the case (SOC) provided notice on the 
"downstream" issue of entitlement to an earlier effective 
date for the award; a December 2004 supplemental SOC 
readjudicated the matter after the appellant and her 
representative responded and further development was 
completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 
Vet. App. 537, 542 (2006).  Neither the appellant nor her 
representative has alleged that notice in this case was less 
than adequate.

All evidence relevant to the appellant's claim has been 
secured.  It is noteworthy that determinations regarding 
effective dates of awards are based, essentially, on what was 
shown by the record at various points in time and application 
of governing law to those findings, and generally further 
development of the evidence is not necessary unless it is 
alleged that evidence constructively of record is 
outstanding.  The appellant has not identified any pertinent 
evidence that remains outstanding.  Thus, VA's duty to assist 
is also met.  Accordingly, the Board will address the merits 
of the claim.
B.	Legal Criteria, Factual Background, and Analysis

Generally, the effective date of an award of DIC which is 
based upon an original claim shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of the application therefore.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(c)(2).  The effective date of an 
award of DIC for which an application is received within one 
year of the date of the veteran's death shall be the first 
day of the month in which the death occurred.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(c). 

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151(a).  A "claim" or "application" is a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p).  An informal 
claim must indicate intent to apply for one or more benefits 
and must identify the benefit sought.  38 C.F.R. § 3.155.  If 
a formal claim is received within one year of an informal 
claim, it will be considered filed as of the date of receipt 
of the informal claim.  Id.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

The veteran's death certificate shows that he died in 
December 1964.

In February 1965, the appellant filed a claim for death 
pension benefits and indicated on her application that the 
veteran's death was not due to service.  

The appellant was remarried to H. D. S. in May 1967; their 
marriage was dissolved in March 1980.  Because the appellant 
had not established entitlement to DIC prior to her 
remarriage, the reinstatement provisions of 38 C.F.R. § 3.55 
do not apply.

On March 19, 2003, the RO received the appellant's claim for 
DIC benefits in which she stated that the veteran's death was 
related to his service.

The appellant alleges that her benefits should be effective 
from November 2000, when she began trying to file a claim for 
DIC.  In her August 2003 notice of disagreement, she reported 
that she spoke to E. B. from the County Veterans Service 
Office about filing a claim.  She was told that she needed to 
obtain more medical records before she could file a claim; 
however, her attempts to secure these records were 
unsuccessful and she was told to contact the RO to get the 
correct form to apply for benefits.  A July 2004 Report of 
Contact shows that a RO employee contacted E. B. about the 
appellant's case.  After reviewing her records, E. B. stated 
that she had talked to the appellant about filing a claim in 
2000.  She had put the claim on hold until the appellant 
obtained more evidence; she stated that she found a VA Form 
21-534, Application for DIC, in her file that was not 
sufficiently complete to file with VA.  She reported she 
never filed a claim for DIC for the appellant.

In August 2004, the appellant provided a Request Pertaining 
to Military Records that she had submitted to the National 
Personnel Records Center (NPRC) in November 2000 to obtain 
the veteran's service medical records.  The form states that 
the purpose of her request was for "[p]roof of service-
connected death."  The appellant indicated the form was 
evidence that she was trying to file a claim in 2000.

While the Board is sympathetic to the fact that she began the 
process of trying to submit a claim for DIC benefits in 2000 
as evidenced by her NPRC request for the veteran's service 
medical records and her contact with E. B. at the County 
Veteran's Service Office, the Board is precluded from 
awarding benefits where they are not allowed by statute.  See 
McTighe v. Brown, 7 Vet. App. 29, 30 (1994) (finding where a 
statute specifically provided an effective date as the date 
of application, an earlier effective date was not allowed 
under equitable estoppel because payment of government 
benefits must be authorized by statute).  Here, there is no 
statutory authority that would allow VA to grant the 
appellant an earlier effective date for the reasons she has 
alleged.  See Shields v. Brown, 8 Vet. App. 346, 351 (1995) 
(rejecting appellant's argument that she was prevented from 
filing a timely claim because of advice from a local 
veterans' service office); see also Townsend v. Brown, 9 Vet. 
App. 258, 260 (1996) (finding that a Notice of Appeal to the 
Court was untimely and that it was irrelevant that the 
appellant had relied on advice from a local veterans service 
office regarding the time limit for filing a Notice of 
Appeal).  While she may have been working to file a claim in 
2000, neither she nor her representative actually filed a 
formal or informal claim for DIC benefits at that time; she 
is not entitled to receive such benefits back to 2000 in the 
absence of such a claim.  

The appellant's claim for DIC benefits was not received by VA 
until March 19, 2003.  The claims file does not contain any 
communication from the appellant or her representative that 
may be reasonably construed as a formal or informal claim for 
DIC benefits received prior to that date.  See 38 C.F.R. 
§§ 3.151, 3.155.  [Notably, the appellant's February 1965 
claim for death benefits indicated that the veteran's death 
was not related to service.]

The preponderance of the evidence is against her claim for an 
earlier effective date for the award of DIC benefits.  In 
such a situation, the benefit of the doubt doctrine does not 
apply, and the claim must be denied.




ORDER

An effective date prior to March 19, 2003 for the award of 
DIC benefits is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


